NOTE: This order is nonprecedential.
Um'ted States Court of AppeaIs
for the Federal Circuit
KEVIN L. I'IOBSON,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2012-3048
Petition for review of the Merit Systems Protection
B0ard in case no. DE3330110269-I-1.
ON MOTION
ORDER
The Merit Systems Protecti0n B0ard moves for a 14-
day extension of ti1ne, until March 28, 2012, to file its brief
Upon consideration thereof
IT ls ORDERED THA'1‘:
The motion is granted

HOBs0N v. MSPB 2
FOR THE COURT
MAR 29 2012 /s/ Jan H0rbaly
Date J an Horba1y
C1erk
cc: Kevin L. Hobson
Sara B. Rearden, Esq. F"_ED
521 us c0un10FAPPEALs F0l=\
mEFEnEnALc1nculr
MAR 2 9 2012
JAN HORBALV
CLERK
§